Citation Nr: 1635239	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2014 and August 2015, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's vertigo is not shown to be the result of any incident in service, to include repeated trauma from firearm recoil, nor is it shown to be related to any service connected disability.


CONCLUSION OF LAW

The criteria for service connection for vertigo, to include as secondary to any service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2014 and May 2015, with a December 2015 addendum opinion.  Any inadequacies in the December 2014 and May 2015 examinations and opinions were remedied with the addendum provided in December 2015 and no further examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

In August 2009, the Veteran filed a claim of service connection for dizziness, stating that he got dizzy almost daily and needed to sit down.  He had even become dizzy while lying down.  

The record shows that the Veteran has been experiencing vertigo since about 2005, based on his statements to treatment providers and VA examiners.  VA examinations prior to the Veteran's date of claim, including those from December 1972, June 1978, April 1981, February 2006, and October 2008, were reviewed and considered.  The 1972, 1978, and 1981 examinations showed no complaints of dizziness during examinations for hearing loss, and there was no evidence of physiological problems with the Veteran's ears.

Treatment notes show that he had been prescribed meclizine in June 2008, which is taken on an as needed basis and is only partially helpful in relieving his symptoms.  Videonystagmography or VNG testing for vestibular disorders was conducted in June 2009, which yielded a diagnosis of dizziness and otogenic vertigo, likely caused by Benign Paroxysmal Positional Vertigo (BPPV).

The Veteran was seen for treatment in January 2010 and reported episodes of dizziness which the ear, nose, and throat department had determined was not Meniere's disease.  The Veteran reported that his symptoms occurred mostly when he was upright but were not necessarily coincidental with any activity.  The treatment provider was uncertain from the Veteran's description of symptoms whether the dizziness was related to cardiac issues or to a eustachian tube dysfunction or to some other cause.

At the June 2014 Board hearing, the Veteran testified that he was knocked out at one point in service during a mortar attack and that he was a gunner who kept his eyes on the scope to be sure the mortar rounds hit their target.  As such, he often spent hours at a time with his face pressed to the scope during the firing of the guns and his head was jarred with the recoil each time.  It was his belief that all of the repeated jarring to his head was the cause of his current dizziness and vertigo.  He described his symptoms as usually lasting only a few minutes but sometimes up to an hour.

At the VA examination in December 2014, the Veteran reported that his symptoms of dizziness and vertigo would come and go and that if he moved too quickly he would feel as if he were about to lose his balance.  He also reported severe tinnitus and decreased hearing with his dizzy spells, which had been present for about 9 years.  He gave a history of service as a gunner in Vietnam shooting heavy guns for hours at a time, with the scope recoiling into his face continually.  His dizziness, which occurred every day, was described as intense, but lasted for less than a minute.  The number of dizzy spells had increased since he began wearing his new hearing aids.  The examiner offered the opinion that the Veteran's symptoms were not due to his military service, because the date of onset was many years after his separation from service.  The examiner noted that if the Veteran's dizziness had been connected to noise exposure or to his service-connected hearing loss and tinnitus, the date of onset would have been shortly after the in-service noise exposure.

At the May 2015 VA examination, the Veteran reported dizziness and vertigo which had been worse during a recent bout of bronchitis.  The symptoms could occur with movement and were present two to four times a day every day, lasting for seconds at a time.  Sometimes the dizziness coincided with ringing in the ears, but the tinnitus was more of a constant sensation.   

The December 2015 addendum opinion concluded that the Veteran's dizziness and vertigo were less likely caused by his military service, to included repeated recoils from firing a heavy gun in Vietnam.  This opinion was based on a determination that the Veteran's symptoms were most consistent with a diagnosis of BPPV of an idiopathic nature, and noted that Dix-Hallpike testing had been mildly positive for the condition.  Given that the Veteran had been separated from service for more than 30 years before the onset of vertigo, it was unlikely to have been caused by his military service because any vertigo resulting from his duties of a gunner and the impact of recoils to his face would medically be expected to have presented close to the time of service.  

The Board has considered the Veteran's written statements and his testimony at hearing and accepts them as credible statements of the Veteran's personal belief as to the cause of his claimed disability.  However, the record does not indicate that the Veteran has any medical training or expertise which would enable him to offer an expert medical opinion as to the cause of his dizziness and vertigo.  As such, his personal belief as to the cause of his symptoms are of limited probative value and are outweighed by the opinions of the VA examiners who have offered competent medical expertise on the matter.

The Board has also considered whether the Veteran's dizziness and vertigo are secondary to any of his service-connected disabilities, to include hearing loss and tinnitus and ischemic heart disease.  As noted above, the possibility of Meniere's disease has been ruled out by ear, nose, and throat specialists.  The question of a link between the noise exposure which caused the Veteran's hearing loss and tinnitus in service and his vertigo was addressed by the December 2014 VA examination report, which offered a negative opinion based on the approximately 30 years between the noise exposure and the onset of vertigo. 

With respect to a possible link between the Veteran's service-connected ischemic heart disease and his vertigo, the Board has reviewed the evidence of record and sought the opinion of the VA examiner.  A cardiac assessment in December 2008 concluded that the Veteran's dizziness was likely not related to his ischemic heart disease because there were no associated issues with blood pressure or heart rate or rhythm.  The December 2015 VA addendum opinion also addressed the question of a cardiac cause for the Veteran's vertigo.  The examiner noted that ischemic heart disease can result in symptoms of lightheadedness or vertigo, but noted that the symptoms described would be different than those manifested by the Veteran, which were more consistent with BPPV.  Specifically, the fact that turning or moving his head produced a spinning sensation was inconsistent with a cardiac cause.  Also, the examiner noted that the record shows that a cardiac work-up had found the dizziness was not cardiac in origin.

Based on all of the considerations set forth above, the Board finds that the criteria for service connection for vertigo, to include as secondary to a service-connected disability, have not been met.  All of the medical evidence is against a finding of service connection and the Veteran has not provided any medical evidence to the contrary.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for vertigo, to include as secondary to any service-connected disabilities, is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


